DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.

3. Applicant’s Amendment and Response to Final Office Action, filed 07/30/2021, has been entered.

    Claims 1-30, 32, 35, 37, 38, 40 and 41-48 have been canceled.
    Claims 1-30 have been canceled previously.     

    Claims 33, 34 36 and 39 have been amended.

    New claims 49-68 have been added. 

     Claims 31, 33, 34, 36, 39 and 49-68 are pending.

4.  As indicated previously, applicant’s election with traverse of Group I and the species of not further comprising a therapeutic agent in the Response To Restriction and Species Election Requirement, filed 09/06/2019, has been acknowledged.

    Applicant’s arguments that it would not cause any undue burden to search the claims of the Groups I-III, including coextensive searches over Groups I-III and the species of Group I are acknowledged.

    Upon reconsideration of the prosecution of the priority and related applications, including the filing of terminal disclaimers in these priority / related applications,
    the election has been extended to Groups I and II and the current claimed limitations (species) in these Groups.

   Claims 31, 33, 34, 36, 39 and 49-68 are under consideration.

5.  Priority. 
    As indicated previously, the claims appear to have an effective priority date of United Kingdom 1403775.8, filed 03/04/2014

6. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 07/30/2021. 

    The rejections of record can be found in the previous Office Actions, mailed 07/01/2020 and 11/17/2020.  



     The Information Disclosure Statement Transmittal submitted on 08/12/2021 is acknowledged.

    Applicant’s remarks in the Information Disclosure Statement / Transmittal Letter do not limit the information to the claims, drawings and specification, but rather relies upon the prosecution histories available from PAIR for these applications.

      Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
      Note that applicant remarks that copies of certain references, information as well as the copies of the cited U.S. Patent applications have not been submitted.

     Applicant’s request to consider the listed references.
     Applicant should not conclude that the examiner has reviewed or will review the file contents of these applications. 

   Applicant is requesting the examiner to review all art of record, Office Actions , etc.
   Applicant needs to provides copies of it all.
   See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.

   The information disclosure statement filed 08/12/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.






     the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based upon the recitation of “at risk” has been withdrawn. 

9. Upon reconsideration upon applicant’s amended / canceled claims, 
     the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based upon the recitation of “a therapeutic agent” has been withdrawn. 

10. Claims 31, 33, 34, 36, 39 and 49-68 are provisionally rejected under the judicially created doctrine of non-statutory double patenting as being unpatentable 
      over claims 1, 3, 5-9, 12, 13, 15, 17-22, 24 and 27-30 of copending, USSN 15/333,517,
      over claims 54, 55, 58, 60-75, 78-81, 83, 84, 86-104, 107-110, 112 and 113 of copending   
            USSN 15/661,658,                           
      over claims 31-33 and 42-48 of USSN 17/115,021 and
      over claims 31-52 of USSN 17/390,413 essentially for the reasons of record, including as 
      they apply to newly added USSNs 17/115,021 and 17/390,413.


     With respect to USSN 15/333,517,
      applicant disagrees with the rejection, but will consider filing a terminal disclaimer over the ‘517 application in the event the instant claims are otherwise found to allowable.

       With respect to USSN 15/333,517,
        note that there is a terminal disclaimer filed USSN 15/333,517 over  USSN 15/1/661,658 and 16/188,541 as well as U.S. Patent Nos. 9,65789, 9,868,789, 9,868,790, 9,512,229, 9,434,785  9,587,030, and 9,139,653.


      With respect to USSN 15/661,658,
      applicant disagrees with the rejection, but will consider filing a terminal disclaimer over the ‘517 application in the event the instant claims are otherwise found to allowable.

      Note that there is terminal disclaimer filed in USSN 15/661,658
over U.S. Patent Nos. 9,512,229, 9,587,030, 9,434,785, 9,234,043 and 9,139,653 as well as
over USSNs 15/340,497, 15/122,298, 15/604,495, 15/333,517 and 15/661,584.


      With respect to newly added USSN 17/390,413,
      the instant and copending 31-33 and 42-48 claims are drawn to anti-OX40L antibodies and/or methods of treating with the same anti-OX40L antibodies as claimed.





     

      the instant and copending 31-33 and 42-48 claims are drawn to anti-OX40L antibodies and/or methods of treating with anti-OX40L antibodies.
     
     With respect to USSN 17/115,021,
      in light of the status of the instant application as a CON / continuation of prior USSNs in the chain of priority USSNs and U.S. Patents, 
     the double patenting is set forth.

     Applicant may considered submitting an updated ADS showing a new relationship (CON versus DIV) and request a new Filing Receipt to address double patenting with respect to copending USSN 17/115,021.


    The instant and copending claims of the cited USSNs are drawn to the same or nearly the same anti-OX40L antibodies and/or methods of treating with the same anti-OX40L antibodies.
    The instant and copending claims anticipate or render obvious one another over the same or nearly the same anti-OX40L antibodies and their use.

    The CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86
USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

    The instant and priority applications are continuations.

     Note that terminal disclaimers have been filed in related USSNs, now U.S. Patents indicated previously / below herein.

     Applicant’s remarks, filed 07/30/2021, do not sufficiently address the outstanding provisional non-statutory double patenting rejections and do not counter the filing of the terminal disclaimers among the priority and related USSNs and U.S. Patents.

       These rejections are maintained.

11.  Note the following of record for clarity and convenience.

      The terminal disclaimer, filed on 09/08/2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 
U.S. Patent No. 9,587,030, 9,512,229, 9,434,785, 9,234,043, 9,139,653, 9,868,790, 9,868,789 and 10,654,935
      
    





     As indicated previously upon a review of the prosecution of the priority and related USSNs and U.S. Patents and due the polymorphism of antibodies,
      the claimed anti-OX40L antibodies are free of the prior art.

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 17, 2021